Citation Nr: 0609731	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-16 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish veteran status and basic eligibility for 
VA benefits.


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant/claimant alleges he had Philippine guerilla 
service during World War II.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
determination by the Manila RO which declined to reopen his 
claim seeking basic eligibility for VA benefits.  He 
requested a videoconference hearing, but failed to appear for 
such hearing scheduled in September 2004.  

In October 2003, the RO addressed appellant's claim to reopen 
on a de novo basis (finding that he did not have any 
recognized U.S. military service).  A February 2004 statement 
of the case (SOC) denied reopening of the claim, finding that 
no new and material evidence had been submitted.  A claim 
that had been denied on the basis that the claimant had no 
qualifying service is subject to reopening in accordance with 
38 U.S.C.A. § 5108 if new and material evidence is submitted 
pertaining to that claim.  See D'Amico v. West, 209 F.3d 1322 
(Fed. Cir. 2000).  In an August 2003 letter, the RO properly 
characterized the issue on appeal as a claim to reopen.  The 
appellant was not prejudiced by the RO's de novo review since 
it actually accorded him a broader scope of review than was 
warranted.

The matter of entitlement to veteran status and basic 
eligibility for VA benefits based on a de novo review is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1. An unappealed RO determination in November 1988 denied the 
appellant's claim seeking basic entitlement to VA benefits 
based essentially on findings that he had no recognized 
military service with the Armed Forces of the United States, 
was not a veteran, and consequently was not eligible for VA 
benefits; an unappealed Board decision in August 2001 denied 
his attempt to reopen the claim and is the last final 
determination in this matter.

2. Evidence received since the August 2001 rating decision 
includes evidence not of record at the time of that decision 
that provides new information requiring a request for 
recertification of service and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
basic entitlement to VA benefits may be reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this matter 
since any error in notice content or timing is harmless.  
Regardless, letters in August, September, and October 2003 
advised the claimant of what evidence was considered, and of 
what type of evidence would be new and material.  He has had 
ample opportunity to respond.

B. Factual Background

The appellant initially filed a claim for VA benefits in 
September 1952.  In June 1953, the RO informed the appellant 
that the Department of the Army had certified he was neither 
a member of the Armed Forces of the United States nor had any 
recognized guerilla service.  Since then the appellant has 
filed several more claims for VA benefits, and was advised on 
each occasion that he did not have qualifying military 
service.  Subsequent claims to reopen were denied by the RO 
in November 1988 and August 2000.  He appealed the August 
2000 RO decision and the Board denied the appeal in August 
2001.  He did not appeal this decision to the United States 
Court of Appeals for Veterans Claims (Court).  Hence, it 
became final and is the last prior final denial of the claim 
seeking eligibility for VA benefits.

The evidence of record at the time of the August 2001 Board 
decision included May 1953 and August 2000 service department 
(via the National Personnel Records Center (NPRC)) 
certifications that the appellant had no recognized guerilla 
service, and was not a member of the Philippine Commonwealth 
Army inducted into the service of the Armed Forces of the 
United States.  Based on a misspelling of the appellant's 
name, searches were completed under both "[redacted]
[redacted]" and "[redacted]" and under service 
numbers [redacted] and [redacted].  The record also contained a June 
2001 RO memorandum noting that "unless the claimant reports 
personnel data (such as name) which is different from that 
which was provided in a prior request for service 
verification, there is no value in resubmitting a request for 
reverification."  This memorandum also stated that documents 
issued by the Philippine Army or the Philippine Veterans 
Affairs Office have no value in establishing service unless 
they contain personnel data that is substantially different 
than what VA has already provided to the Service Department.  

The record included a February 1946 Affidavit of Philippine 
Army Personnel that documents the appellant's Philippine Army 
service, statements from the appellant, affidavits from 
fellow Philippine servicemen indicating that the appellant 
served as a guerrilla during World War II, and several 
Philippine Army documents showing evidence of the appellant's 
service.  The appellant also had submitted certificates from 
the Philippine Veterans Affairs Office showing he was a 
veteran of the Philippine army along with medical 
certificates and letters from his doctor.  

Evidence received since August 2001 includes an extract from 
Special Order Number 100 issued by the Headquarters Army of 
the Philippines listing the appellant's identifying 
information as "Pvt [redacted] [redacted] PA Inf."
Additionally, the evidence includes an application for 
disability pension, originally submitted by the appellant in 
June 1999 to the Philippine Veterans Affairs Office, in which 
he lists his service number as [redacted].

C. Legal Criteria

As noted above, the claimant's appeal to reopen a claim to 
establish basic eligibility for VA benefits was denied by the 
Board in August 2001.  He was properly notified of that 
decision and of his appellate rights, and he did not appeal 
it.  Accordingly, it is final.  38 U.S.C.A. § 7104(b).  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in July 
2003) and the new definition applies.  "New" evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

A determination as to whether evidence is new is separate 
from a determination as to whether evidence is material.  
Vargas-Gonzales v. West, 12 Vet. App. 321 (1999). If the 
Board determines that the evidence is not new, that should 
end the analysis as to whether the evidence is "new and 
material." It is not necessary to proceed to a determination 
whether the evidence is material.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
Service department certifications of service are binding on 
VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. 
§ 3.203.  If new identifying information is submitted, then 
the VA must complete a new service department certification 
based on this alternate information.  Sarmiento v. Brown, 7 
Vet. App. 80, 85 (1994).

D. Analysis

Because the appellant's claim was previously denied based on 
a finding that he did not have recognized service in the U.S. 
Armed Forces, for evidence to be new and material, it would 
have to either show that he did have recognized active 
service or that a new request for verification of service was 
necessary.  

The evidence received subsequent to the August 2001 Board 
decision includes an extract from Special Order Number 100 
that lists the appellant's service number as [redacted].  
Additionally, in an application for disability pension 
originally submitted to the Philippine Veterans Affairs 
Office, the appellant listed his service number as [redacted].  
Prior service department searches to verify the appellant's 
service were conducted under service numbers [redacted] and 
[redacted].  The service department has not completed a service 
verification search under the [redacted] or [redacted] service 
numbers.  The extract from Special Order Number 100 and the 
application for disability pension constitute new evidence 
since they provide different identifying information under 
which a service department search could be conducted and 
raise a reasonable possibility of substantiating the 
appellant's claim to establish basic eligibility.  See 
Sarmiento, supra.

Accordingly, these documents are new and material evidence 
and the claim seeking to establish veteran status and basic 
eligibility for VA benefits must be reopened.


ORDER

The appeal to reopen a claim seeking to establish veteran 
status and basic eligibility for VA benefits is granted.

REMAND

As noted above, VA previously sought verification of the 
appellant's service under the names of [redacted]
and [redacted], with service numbers [redacted] and 
[redacted] and received certifications from the service 
department in May 1953 and August 2000 that the claimant did 
not have qualifying service.  New evidence submitted with the 
appellant's July 2003 claim to reopen includes documents 
noting the appellant's service numbers as [redacted] and [redacted].  

Additionally, a review of the file revealed that in July 2000 
(prior to the August 2001 last final denial) the appellant's 
daughter submitted a copy of the appellant's birth 
certificate which showed that his name at birth was [redacted] 
[redacted].  A search using "[redacted]" as the 
appellant's first name has never been completed by the 
service department.  Since the claim has been reopened, and 
is being remanded for verification of service under alternate 
identifying information (other service numbers), verification 
of service under the name on the appellant's birth 
certificate is also indicated.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for another 
NPRC records search to ascertain whether 
the appellant had any recognized active 
military service.  Specifically, the RO 
should ask the NPRC to conduct a records 
search (to verify the claimant's service) 
that includes the following identifying 
information: [redacted], [redacted] 
[redacted], service number [redacted], 
and service number [redacted].

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
claimant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


